Citation Nr: 0413374	
Decision Date: 05/25/04    Archive Date: 06/02/04	

DOCKET NO.  02-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 14, 
2000 to May 10, 2000.

This matter arises from a September 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for an adjustment 
disorder.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In September 2003, after internally developing the record 
pursuant to authorizing criteria then in effect, the Board 
remanded the case to the RO for further adjudication of the 
additional evidence received.  

In January 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's adjustment disorder with depressed mood and 
psychomotor slowing, clearly and unmistakably preexisted 
military service.  

3.  The veteran's adjustment disorder with depressed mood and 
psychomotor slowing did not increase beyond its normal 
progression during the veteran's military service.  


CONCLUSION OF LAW

A preexisting chronic acquired psychiatric disorder, 
diagnosed as an adjustment disorder with depressed mood and 
psychomotor slowing, was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.306 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records 
from Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist the 
claimant in reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.   

In the September 2001 rating decision, the June 2002 
statement of the case, and supplemental statements of the 
case issued in July 2002 and January 2004, the RO informed 
the veteran of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  By 
letter dated in March 2001, the veteran was notified of the 
impact of the VCAA on his appeal, of VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In response, the veteran indicated that he had no additional 
evidence to submit.  The record indicates that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, the record indicates that 
additional treatment records were obtained and associated 
with the claims file.  Finally, the record indicates that the 
veteran failed to report as scheduled for a personal hearing 
in December 2002.

As the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this matter turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  


In the veteran's case at hand, the RO provided VCAA notice in 
March 2001, prior to its September 2001 unfavorable 
adjudication of his appeal.  Accordingly, this aspect of the 
CAVC decision has been satisfied.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
noted above, the veteran was afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.    


Service Connection

The veteran contends that he developed a psychiatric disorder 
as the result of his military service.  More specifically, he 
asserts that he acquired an adjustment disorder with 
depressed mood and psychomotor slowing as the result of 
abusive behavior by his drill instructor and company 
commander while he was in basic training.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In this regard, 
service connection may be granted for any disorder that 
preexisted military service if the disability was aggravated 
during military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation is indicated when a disability 
increases beyond its normal progression as a result of 
military service.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Id.  

The facts are as follows.  Following admission to military 
service, the veteran appeared to be normal psychiatrically.  
However, in May 2000, a psychological evaluation reflected an 
adjustment disorder with depressed mood and psychomotor 
slowing.  The veteran ultimately was discharged for failure 
to adapt as a result of an adjustment disorder.  



The veteran underwent a VA psychiatric examination in June 
2001.  He specifically denied any psychiatric symptomatology.  
At that time, he was working and going to an international 
business college full time.  He planned on becoming a medical 
office specialist.  He indicated that he was doing fine in 
his schoolwork.  The examiner diagnosed no mental disorder.  

During VA outpatient treatment in 2002 and 2003, the veteran 
indicated that he had been accused of sexually touching his 
10-year-old niece.  He indicated that he was having 
difficulty sleeping and that he was depressed.  He was 
diagnosed with an adjustment disorder with anxiety and 
depression.  

The veteran again underwent a VA psychiatric examination in 
May 2003.  His claims file was reviewed by the examiner in 
conjunction with the examination.  He indicated that he was 
depressed because of his inability to find employment and 
because of his legal difficulties.  

The examiner diagnosed generalized anxiety disorder and 
personality disorder, not otherwise specified.  He indicated 
that the veteran reflected evidence of maladaptive 
personality patterns and learning difficulties that were 
present during childhood.  The examiner also stated that the 
veteran demonstrated evidence of an ongoing anxiety disorder 
which began during childhood, and which might fluctuate in 
response to situational stress.  However, the examiner also 
was quick to indicate that this was unlikely to be affected 
on a lasting basis by military experience.  

Finally, the examiner stated that the veteran's depressed 
mood was in response to routine stressors, and appeared to be 
a part of his ongoing personality pattern.  In support of his 
conclusion, the examiner observed that discharge documents 
that the veteran had signed when he was released from 
military service indicated that he had not been abused while 
in training.  It was not until the veteran was seen at a VA 
facility in December 2001 that he complained of such abuse.  


The foregoing indicates that the veteran's adjustment 
disorder with depressed mood and psychomotor slowing clearly 
and unmistakably preexisted his military service.  Clinical 
findings made by the service department and a VA physician 
bear this out.  See 38 § 1111 (West 2002).  Moreover, there 
is no clinical evidence to indicate that the disability 
increased beyond its normal progression during military 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this 
regard, the VA physician who examined the veteran concluded 
that the veteran had maladaptive personality patterns and 
learning difficulties that were present during childhood, 
that might fluctuate in response to situational stress, but 
that were unlikely to be affected on a lasting basis by 
military service.  

The examiner concluded that the veteran's depressed mood 
appears to be a part of his ongoing personality patterns and 
learning difficulties that had been present since childhood.  
Absent the onset of a psychiatric disorder during military 
service or aggravation of a preexisting psychiatric disorder 
during military service, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  See 38 U.S.C.A. § 1110.  

The Board finds that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 73 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



